2581-227/dmf



               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF NEW YORK
               -----------------------------------------------------------------------x

               PANTELIS CHRYSAFIS, BETTY COHEN, BRANDIE
               LACASSE, MUDAN SHI, FENG ZHOU, and RENT
               STABILIZATION ASSOCIATION OF NYC, INC.,
                                                                                              2:21-cv-02516(GRB)(AYS)
                                                            Plaintiffs,

                       -against-

               LAWRENCE K. MARKS, in his official capacity as Chief
               Administrative Judge of the Courts of New York State,
               ADRIAN H. ANDERSON, in his official capacity as Sheriff of
               Dutchess County, New York, JAMES DZURENDA, in his
               official capacity as Sheriff of Nassau County, New York,
               JOSEPH FUCITO, in his official capacity as Sheriff of New
               York City, New York, MARGARET GARNETT, in her
               official capacity as Commissioner of the Ne York City
               Department of Investigation, and CAROLINE TANG-
               ALEJANDRO, in her official capacity as Director, Bureau of
               Marshals, New York City Department of Investigation,

                                                            Defendants.
               -----------------------------------------------------------------------x




                                         MEMORANDUM OF LAW IN OPPOSITION
                                          TO PLAINTIFF'S APPLICATION FOR A
                                              PRELIMINARY INJUNCTION



                                                                      McCABE & MACK LLP
                                                                      Kimberly Hunt Lee
                                                                      Attorneys for Defendant Adrian H. Anderson
                                                                      63 Washington Street
                                                                      P.O. Box 509
                                                                      Poughkeepsie, NY 12602-0509
                                                                      Tel: (845) 486-6800




                              MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
2581-227/dmf



                                                                TABLE OF CONTENTS

                                                                                                                                                  Page

               Preliminary Statement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

               Factual Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

               Plaintiffs Are Not Entitled to a Preliminary Injunction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

               Likelihood of Success . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

               Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12




                                                                                  -i-


                                  MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
2581-227/dmf



                                                               TABLE OF AUTHORITIES

               Chrysafis v. James, 2021 U.S. Dist. LEXIS 72602, 21-cv-998
               (JS)(ARL) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

               City of Los Angeles v. Heller, 475 U.S. 796, 799, 106 S. Ct. 1571,
               89 L. Ed. 2d 806 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

               Deitz v. Mangano, 30 N.Y.S.2d 8, 9 (Sup. Ct., 1941) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

               Genesee Brewing Co. v. Stroh Brewing Co., 124 F.3d 137 (2d Cir.,
               1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5

               JSG Trading Corp. v. Tray-Wrap, Inc., 917 F.2d 75, 79 (2d Cir., 1990) . . . . . . . . . . . . . . . . . 5

               Lang v. Dreyer, 170 Misc. 107, 9 N.Y.S.2d 970, 973 (Sup. Ct., 1939) . . . . . . . . . . . . . . . . . . 9

               Maldonado v. N.Y. County Sheriff, 2006 U.S. Dist. LEXIS 64391
               (SDNY, 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

               Mamiya Co. v. Masel Supply Co., 719 F.2d 42, 45 (2d Cir., 1983) . . . . . . . . . . . . . . . . . . . . . 5

               Monell v. Department of Social Services, 436 U.S. 658, 98 S. Ct.
               2018, 56 L. Ed. 2d 611 (1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

               NAACP v. Town of East Haven, 70 F.3d 219 (2d Cir., 1995) . . . . . . . . . . . . . . . . . . . . . . . . . 5

               Stancati v. Cnty. of Nassau, 2015 U.S. Dist. LEXIS 43802 (EDNY,
               2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

               Tornheim v. Eason, 363 F.Supp.2d 674 (SDNY, 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

               Vives v. City of New York, 524 F.3d 346 (2d Cir., 2008) . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10




                                                                                     -ii-

                                  MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
2581-227/dmf



                                                 PRELIMINARY STATEMENT

                      This memorandum of law is submitted on behalf of defendant, Dutchess County

               Sheriff Adrian Anderson ("Sheriff Anderson") in opposition to plaintiff's application for a

               preliminary injunction. The preliminary injunction should be denied as against Sheriff

               Anderson because he is not a proper party to this lawsuit and because plaintiffs cannot meet

               the most basic requirements for a preliminary injunction and cannot show the likelihood of

               success on any claims against Sheriff Anderson.1

                                                   FACTUAL BACKGROUND

                      This is not the first time these plaintiffs have challenged the constitutionality of

               COVID-19 Emergency Evictions and Foreclosure Prevention Act of 2020 ("CEEFPA"). In

               Chrysafis v. James, 2021 U.S. Dist. LEXIS 72602, 21-cv-998 (JS)(ARL) ("Chrysafis I")

               plaintiffs commenced an action against Letitia James, the Attorney General, in her official

               capacity. The plaintiffs' motion for a preliminary injunction was denied and the Attorney

               General's motion to dismiss was granted based on the lack of subject matter jurisdiction. The

               same plaintiffs have now commenced essentially the same proceeding against different

               defendants including Sheriff Anderson. Much like the Attorney General was not a proper

               defendant in Chrysafis I, Sheriff Anderson is not a proper party here.

                      The basic history of CEEFPA is contained in the Opinion and Order on Chrysafis I and

               also within plaintiffs' memorandum of law. It is also described in significant detail in each of

               the co-defendants memorandum's in opposition to this application as such it will not be

               repeated in detail here. Distilled to its essence, CEEFPA permits tenants to get an automatic



                1
                     Sheriff Anderson anticipates filing a pre-motion letter in compliance with the court's
                     rules to make a motion pursuant to F.R.Civ.P. Rule 12(b)(6) as the complaint does not
                     state a cause of action against him and because the Sheriff is entitled to absolute
                     immunity in the event a cause of action is actually stated.
                            MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602   1
2581-227/dmf



               stay of eviction by completing and sending a hardship declaration to their landlord, the court,

               a sheriff, marshall or city constable. The law also makes all eviction warrants defective unless

               they contain specific language referencing the hardship declaration. The statute prohibits law

               enforcement officials from evicting the tenant in the event a hardship declaration is provided.

               If no hardship declaration is provided, or the tenant is engaging in ongoing nuisance activity,

               regardless of whether the tenant has provided a hardship declaration, the landlord may

               commence an eviction proceeding. CEEFPA does not "forbid" a landlord from commencing

               an eviction proceeding, but rather reasonably limits its' ability to do so.

                      Presumably Sheriff Anderson is named as a defendant here because plaintiff, Brandie

               LaCasse, owns property in Dutchess County where Sheriff Anderson serves as Sheriff.

               According to her declaration submitted in support of the application for a preliminary

               injunction, LaCasse owns 6 rental properties in New York. (See, LaCasse declaration, ¶1).

               Only one is at issue here. (See, LaCasse declaration).

                      In November, 2020 she decided to sell one of her properties, a single family house

               located at 5 Haggerty Hill Road in Rhinebeck, New York. This property is located in

               Dutchess County. When plaintiff LaCasse served a 60 day notice of non-renewal, her tenants

               stopped paying rent. She alleges they have violated numerous terms of the lease and have

               "caused extensive damage to the property including damage to the house's septic system,

               smoked, set fires, and permitted dogs on the property in violation of the lease terms." She

               also affirms that the police have been called to the property numerous times to respond to

               various incidents.2 LaCasse filed a holdover proceeding in December, 2020 and it was

               dismissed by the court because she had not served the tenants with the hardship declaration.



                2
                     Arguably LaCasse's claims against her tenants would not be prohibited by CEEFPA
                     since it appears her tenants are engaging in "ongoing nuisance activity."
                            MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602     2
2581-227/dmf



               (See, LaCasse declaration). Once her case was dismissed, [by the court] the tenants filed a

               hardship declaration form pursuant to CEEFPA. She makes no allegations with respect to any

               involvement with Sheriff Anderson or the Dutchess County Sheriff's Office ("DCSO"). She

               makes no claim that she presented a warrant of eviction to the DCSO and that it refused to

               serve the warrant, neither does she reference any other actions that the DCSO did or did not

               take at her behest that are related to CEEFPA. Significantly, her declaration is dated May 5,

               2021, 2 days after she signed an affidavit in support of an order to show cause pending in

               Dutchess County Supreme Court for an order pursuant to CPLR §§3215(a) and 3215(f)

               finding that the defendants [her tenants] are in default on a summons and complaint served in

               March, 2021 and seeking an order from the court giving her immediate possession of the

               demised premises/real property located at Haggerty Hill Road in Rhinebeck. (A copy of the

               order to show cause and her affidavit are annexed to the Lee aff't. as Exhibit "A"). Even in

               that proceeding, there was no warrant of eviction issued and there is no allegation here that

               plaintiff LaCasse presented any warrant of eviction to the DCSO for execution. If she is

               granted the relief sought there, possession of the property would be immediately returned to

               her, and she would have a hearing on the issue of damages, thereby making her whole.

                      The remaining plaintiff's make no claims related to Sheriff Anderson and do not allege

               to own property within Dutchess County. Sheriff Anderson has no jurisdiction outside

               Dutchess County.

                      Significantly, the DCSO role with respect to evictions is simply to serve the warrant of

               eviction, whether under CEEFPA or pre-CEEFPA. A warrant of eviction is a court order,

               signed by a judge which directs the Sheriff's Office to put the petitioner/landlord into full

               possession of the premises. (Lee aff't., Exhibit "B"). Sergeant Grieb is assigned to the Civil

               Division of the DCSO and affirms that the DCSO does not issue warrants of eviction, neither

                            MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602    3
2581-227/dmf



               do they have discretion with respect to the issuance of or execution of warrants of eviction.

               The DCSO does not apply for the warrant either, rather the warrant is signed by a judge and

               supplied to the DCSO by the landlord. The DCSO has not received any warrant from plaintiff

               LaCasse, or any other plaintiff for that matter. If the DCSO was provided with a valid warrant

               of eviction, signed by a judge, the warrant would be served as indicated. (Lee aff't., Exhibit

               "B").

                       The DSCO had no role in the drafting or implementing the CEEFPA legislation, and

               it's mission is only to carry out the laws enacted by the Legislature. Sheriff Anderson does not

               make a determination as to the validity or constitutionality of State statutes and uniformly

               handles and serves judicially signed warrants as required by law. The DCSO exercises no

               discretion to serve or not serve a warrant. When the warrant is signed by the court, and

               conforms to the law, it is served.

                                         PLAINTIFFS ARE NOT ENTITLED TO A
                                             PRELIMINARY INJUNCTION

                       Plaintiffs moved by order to show cause for a preliminary injunction pursuant to Rule

               65 of the F.R.Civ.P. against various defendants alleging that CEEFPA is unconstitutional for a

               variety of reasons including that it is compelled speech violating the First Amendment; void

               for vagueness and they challenge it on procedural due process grounds. Plaintiffs seek an

               order enjoining defendants from "implementing or enforcing Part A of the COVID-19

               Emergency Eviction and Foreclosure Prevention Act of 2020, as extended on May 4, 2021."

               (See, OTSC, Dkt. No. 7).

                       Under Rule 65, a preliminary injunction is appropriate if the moving party

               demonstrates "(a) irreparable harm; and (b) either (1) a likelihood of success on the merits, or

               (2) sufficiently serious questions going to the merits to make them fair grounds for litigation

               and a balance of hardships tipping decidedly in its favor." Genesee Brewing Co. v. Stroh
                            MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602     4
2581-227/dmf



               Brewing Co., 124 F.3d 137 (2d Cir., 1997). The showing of irreparable harm is the "single

               most important pre-requisite for the issuance of a preliminary injunction." Mamiya Co. v.

               Masel Supply Co., 719 F.2d 42, 45 (2d Cir., 1983), and the movant must show that injury is

               likely before the other requirements for an injunction will be considered. Irreparable harm

               must be shown to be "likely and imminent, not remote and speculative," and the injury must

               be such that it cannot be fully remedied by monetary damages. NAACP v. Town of East

               Haven, 70 F.3d 219 (2d Cir., 1995); see also, JSG Trading Corp. v. Tray-Wrap, Inc., 917 F.2d

               75, 79 (2d Cir., 1990) (holding that "possibility" of harm is insufficient). Plaintiffs here

               cannot show irreparable harm or a likelihood of success on the merits.

                      Additionally, the court has no jurisdiction over this claim related to Sheriff Anderson

               and since he is not a proper party to the lawsuit, no preliminary injunction should be issued

               against him or the DCSO. Leaving the issue of jurisdiction aside, the notion that plaintiffs

               will suffer and have suffered irreparable injury without a preliminary injunction is meritless

               when considered against the effect of the issuance of a preliminary injunction as demanded.

               Plaintiffs seek an order enjoining defendants from implementing or enforcing Part A of

               CEEFPA. The practical effect of this injunction would necessarily stay all evictions.

               CEEFPA permits evictions under certain circumstances where a hardship declaration is not

               provided or where there is evidence of a nuisance. Arguably, the irreparable harm they seek

               to avoid would be compounded if they get the injunction.

                      There can be no showing of "imminent" injury, when the perceived injury is too

               remote and speculative as is the case here. Whether CEEFPA is invalidated does not assist

               the landlords in recovering the amounts owed to them, neither does it prevent them from

               seeking recovery of those funds; the injunction also would not permit them immediate entry to

               their property. In other words, there is no legitimate purpose for the injunction. It will not

                            MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602    5
2581-227/dmf



               "lift" the stay and the only practical effect would be to prohibit law enforcement from

               executing otherwise valid warrants of eviction while plaintiff's litigate the validity of the

               statute. Plaintiff's still have access to the courts, as evidenced by plaintiff LaCasse pending

               Supreme Court action, thus irreparable injury is not established. No "injury" has been

               established. Further, any "injury" can be fully remedied with money damages, which are

               almost all but certain when a tenant signs the hardship declaration:

                              I understand that I must comply with all other lawful terms
                              under my tenancy, lease agreement or similar contract. I further
                              understand that lawful fees, penalties or interest for not having
                              paid rent in full or met other financial obligations as required by
                              my tenancy, lease agreement or similar contract may still be
                              charged or collected and may result in a monetary judgment
                              against me.

               (See, Tenant's Declaration of Hardship During the COVID-19 Pandemic, included as Exhibt 1

               to plaintiff's OTSC). Once signed by the tenant they are consenting to comply with the "other

               lawful terms" of the lease, and acknowledging they will owe fees, penalties and interest,

               making it hard for a tenant to dispute any amount owed in a subsequent proceeding.

                       The only provision of CEEFPA related to the Sheriff prohibits his office from

               executing a warrant if it does not comply with CEEFPA. The Sheriff did not issue warrants of

               eviction prior to CEEFPA and CEEFPA does not change the role of the Sheriff with respect to

               evictions. The purpose for the request for the injunction against the local Sheriff defendants is

               unclear. Warrants of eviction can still be signed [by the court], and as long as they conform

               with the law, like any other warrant, they will still be served. The practical effect of the

               injunction would prohibit the Sheriffs from executing a validly issued warrant. Plaintiffs

               simply cannot show irreparable injury with respect to their claims against Sheriff Anderson.

                      While they claim CEEFPA violates their First Amendment rights, there is no merit to

               any claim that the Sheriff violates their constitutional rights by serving a valid warrant of

                            MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602     6
2581-227/dmf



               eviction issued by a court, the Sheriffs only role in the eviction proceeding. (Lee aff't.,

               Exhibit "B"). The constitutionality of CEEFPA is not a claim properly made against the

               Sheriff, neither does it change the fact that Sheriff Anderson and the DCSO only serve

               warrants that are issued by the court. (Lee aff't., Exhibit "B").

               Likelihood of Success

                       With respect to Sheriff Anderson, plaintiffs cannot demonstrate a likelihood of

               success. As alluded to above, Sheriff Anderson is not a proper party to this case and he

               anticipates the complaint being dismissed once the F.R.Civ.P. Rule 12(b)(6) motion is made.

               Without burdening the court with the merits of the 12(b)(6) motion on the instant application,

               the complaint does not state a cause of action against Sheriff Anderson. He is only referenced

               in one paragraph of the complaint, and is named in his official capacity because he "oversees

               the execution of eviction warrants in Dutchess County". (Dkt. 1, Cmplt., ¶22). The complaint

               purportedly asserts three causes of action against Sheriff Anderson for violating the First

               Amendment free speech clause in violation of 42 U.S.C. §1983 in that "defendants" are

               compelling plaintiffs to speak in a manner contrary to their convictions. The complaint's

               Second Cause of Action against the defendants alleges CEEFPA is void for vagueness and the

               Third Cause of Action sets for a challenge to CEEFPA on the basis of procedural due process

               grounds. Absent from the complaint are any allegations that Sheriff Anderson or the DCSO

               have enforced or failed to enforce, any of the provisions of CEEFPA.

                       Dutchess County is not named as a defendant, only its Sheriff is. It is well settled that

               a suit against the Sheriff in his official capacity is one against the municipality. See, e.g.

               Stancati v. Cnty. of Nassau, 2015 U.S. Dist. LEXIS 43802 (EDNY, 2015). To establish

               municipal liability, there must be a municipal custom or policy that caused the Constitutional

               violation. Here, there are no allegations of any policy or custom of the DCSO to act, or not

                            MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602       7
2581-227/dmf



               act, in violation of the plaintiff's rights. The sole basis of plaintiffs' claim against Sheriff

               Anderson appear to be that because he has the authority to enforce CEEFPA, which is

               somewhat of a misnomer, he is liable to the plaintiffs. He does not "enforce" CEEFPA in the

               traditional sense, rather, his department simply executes, or serves, warrants that are issued by

               the judicial branch. The Sheriff does not issue the warrant, or exercise any discretion or

               control over the issuance, or non-issuance. This complaint will fail against the Sheriff.

               Plaintiffs have not alleged any facts to support a valid underlying constitutional deprivation

               [by the County or the Sheriff], or any custom or policy and any claims against the County will

               not support a viable Monell v. Department of Social Services, 436 U.S. 658, 98 S. Ct. 2018,

               56 L. Ed. 2d 611 (1978) claim. See, City of Los Angeles v. Heller, 475 U.S. 796, 799, 106 S.

               Ct. 1571, 89 L. Ed. 2d 806 (1986) (observing that Monell liability does not lie where a

               municipality's officer does not inflict constitutional harm).

                       Sheriff Anderson had no role in the promulgation of CEEFPA and the fact the Sheriff

               is charged with the service of judicially issued warrants does not make him a viable defendant

               here. Neither does the simple fact that one plaintiff owns property in his jurisdiction create a

               viable cause of action.

                       Taking this case one step further, and highlighting the lack of a cause of action against

               him, if the Sheriff were to serve a warrant issued by a judge, he would be entitled to immunity

               for that action. Under County Law §650, "the sheriff shall perform the duties prescribed by

               law as an officer of the court and conservator of the peace within the county. He shall

               perform such additional and related duties as may be prescribed by law and directed by the

               board of supervisors or the county legislature." See, County Law §650. It is well settled that

               a duty of the Sheriff as an official of the court is to carry out the "mandates" of the court. See,

               CPLR §2223. An officer to whom a mandate is delivered to be executed shall execute the

                             MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602     8
2581-227/dmf



               mandate according to its command. A "mandate" includes a written direction of the court

               commanding that an act be done. See, e.g., Maldonado v. N.Y. County Sheriff, 2006 U.S.

               Dist. LEXIS 64391 (SDNY, 2006). This necessarily includes a warrant of eviction. When a

               sheriff executes a facially valid court order, he is afforded complete protection from liability

               for any proper act done in its execution. Id. citing Tornheim v. Eason, 363 F.Supp.2d 674

               (SDNY, 2005). Further, it is not within the scope of a sheriff's authority to review or question

               the legality of a court mandate. Id. citing Deitz v. Mangano, 30 N.Y.S.2d 8, 9 (Sup. Ct.,

               1941). When a sheriff is presented with a mandate of the court he is: [not] bound to inquire

               into the proceeding leading up to the approval and the granting of [the] order and [is] justified

               as a ministerial officer, in obeying it according to its terms. To [do] otherwise may...render

               him liable as and for a contempt of court. [Nor does] he [have] the right to presume to act as a

               court of Appellate jurisdiction to review the determination of this court. Id. citing Lang v.

               Dreyer, 170 Misc. 107, 9 N.Y.S.2d 970, 973 (Sup. Ct., 1939). By serving a warrant of

               eviction, Sheriff Anderson would be protected from liability by quasi judicial immunity.

               Plaintiff's do not even claim here that they were denied the ability to have a warrant served by

               the Sheriff.

                       Here, there are no allegations that the Sheriff either complied or did not comply with a

               court order and the only harm alleged to the plaintiffs is speculative. Further, in the case of

               plaintiff LaCasse, she has pending a proceeding in Dutchess County Supreme Court against

               the tenant she seeks to evict. She has not presented any warrant of eviction to the DCSO,

               neither has the DCSO refused to serve any warrant on her behalf. (See, Lee aff't., Exhibit "B").

                       Plaintiffs efforts to challenge the constitutionality of the statute through the Sheriff

               whose only role is to serve judicially issued warrants, must fail. Plaintiffs have not suffered

               any injury in fact as the hands of Sheriff Anderson. In Vives v. City of New York, 524 F.3d

                              MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602    9
2581-227/dmf



               346 (2d Cir., 2008) plaintiff challenged the constitutionality of Penal Law §340.30(1) which

               provides that "a person is guilty of aggravated harassment in the second degree when, with the

               intent to harass, annoy, threaten or alarm another person, he or she...communicates with a

               person, anonymously, or otherwise, by...mail...in a manner likely to cause annoyance or

               alarm." See, Penal Law §240.30. Plaintiff sent a packet of press clippings and written

               statements to people of the Jewish faith with the intent to alarm them about current world

               events that had been prophesied in the Bible. He sent a packet to a candidate for lieutenant

               governor and was ultimately arrested for aggravated harassment. He sued the City, the two

               detectives who arrested him and the police commissioner alleging that his arrest and detention

               violated his First and Fourth Amendment rights. He sought damages and a declaration that

               Penal Law §240.30(1) is unconstitutional insofar as it prohibits merely "annoying or

               alarming" speech, and injunctive relief. As relevant here, the City moved for judgment

               pursuant to F.R.Civ.P. Rule 12(c) contending that Vives could not establish any City policy

               caused him harm because the Penal Law was enacted by the state legislature. The District

               Court denied this motion holding there was a dispositive difference between state statutes that

               a municipality is required to enforce and state statutes that a municipality is merely authorized

               to enforce. A municipality cannot be held liable for enforcing a mandatory state statute. Id.

               The plain language of CEEFPA shows it is "mandatory" and temporary. Sheriff Anderson is

               required to comply with this statute, there is no discretion contemplated by its plain language.

               The sheriffs are mandated by state law as to when a warrant of eviction can be served pursuant

               to CEEFPA. This is not akin to a Sheriff deciding that the Penal Law has been violated, or

               that a driver has failed to comply with a Vehicle & Traffic Law provision. Here you don't even

               get to the Sheriff without a warrant of eviction issued by a court. The municipality, or Sheriff

               here, cannot be held liable for the enforcement of this statute.

                            MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602   10
2581-227/dmf



                       Neither do plaintiffs claim any policy of the DCSO with respect to the enforcement or

               application of CEEFPA violates their First Amendment or other constitutional rights. Their

               attack is with respect to the constitutionality of the statute, not its enforcement, which again,

               does not implicate the Sheriff. Regardless, there is no stated cause of action against Sheriff

               Anderson with respect to the enforcement since it is not alleged that the DCSO has either

               properly or improperly enforced any of the provisions of CEEFPA. There is no justiciable

               controversy here between these parties. The plaintiffs' constitutional rights could not possibly

               have been violated by Sheriff Anderson under these facts. This is particularly true where

               plaintiff LaCasse has an action pending in Dutchess County Supreme Court, the outcome of

               which could make her "whole" and moot any claims for damages here.

                       It is hard to fathom the challenge to the constitutionality of this statute as being void

               for vagueness and violating plaintiffs' First Amendment and due process rights as against

               Sheriff Anderson who has no role here and the only involvement alleged is through

               "guidance" from the attorney general issued to law enforcement relating to the execution of

               warrants. This hardly is the basis for a claim against Sheriff Anderson.

                       The likelihood of success on the underlying merits of this claim against Sheriff

               Anderson is minimal. The complaint is likely to be dismissed against him on a F.R.Civ.P.

               Rule 12(b)(6) motion and therefore the preliminary injunction against him is unwarranted.

                       While it is not necessary to reach this issue on this application, CEEFPA des not

               violate any due process rights, neither should this court determine that it is void for vagueness,

               or violate any First Amendment rights. These issues are raised and more fully briefed by

               Defendant Marks. In the interest of judicial economy, those arguments will not be repeated

               here.




                            MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602       11
2581-227/dmf



                                                            CONCLUSION

                      For all of the foregoing reasons, plaintiffs' order to show cause for a preliminary

               injunction should be denied as against Sheriff Anderson because he is not a proper party to

               this lawsuit and because plaintiff cannot meet the most basic requirements for a preliminary

               injunction and cannot show the likelihood of success on any claims against Sheriff Anderson.

               Dated: Poughkeepsie, New York
                      May 21, 2021


                                                                    Kimberly Hunt Lee (0192)




                            MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602   12
